3507 Kyoto Gardens Drive, Suite 320 Palm Beach Gardens, FL33410 Tel: (561) 478-7077 Fax: (561) 659-0701 www.harriscramer.com September 27, 2011 [Via EDGAR] Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: Mr. Ajay Koduri Re: Quepasa Corporation / Form S-4 Dear Mr. Koduri: We are counsel to Quepasa Corporation in connection with Amendment No. 1 to the Registration Statement on Form S-4 filed on August 26, 2011. In connection with our conversations, we have filed Amendment No. 2 to the Registration Statement, which includes a tax opinion as to the material U.S. federal income tax consequences of the merger.Additionally, the Merger Agreement was amended.As a result, numerous conforming changes were made.Finally, other information has been updated where appropriate. If you have any questions, please contact me at (561) 478-7077. Sincerely, /s/ Brian Bernstein Brian Bernstein
